      2:20-cv-04228-TMC          Date Filed 01/12/21      Entry Number 11         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Anthony Glenn James,                   )
                                        )
                       Plaintiff,       )             Civil Action No. 2:20-cv-4228-TMC
                                        )
 vs.                                    )                            ORDER
                                        )
 Ashley Wright, Scarlett A. Wilson )
 a/k/a Scarlett Wilson, N.C.P.D. Sgt. )
 Scott Perry, John Burnett, Keith Hair, )
 and K. Jenkins a/k/a/Kenyatta Jenkins, )
                                        )
                       Defendants.      )
 _________________________________)

       Plaintiff Anthony Glenn James, proceeding pro se and in forma pauperis, filed this action

pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 2; 6). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred to a magistrate judge for all

pretrial proceedings. Now before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court dismiss Plaintiff’s complaint with prejudice and without

issuance and service of process. (ECF No. 7). Specifically, the magistrate judge concluded that

(1) all Plaintiff’s claims are barred under Heck v. Humphrey, 512 U.S. 477, 486–87 (1994); (2) his

claims against Defendants Wright and Wilson are barred by prosecutorial immunity; and (3)

Plaintiff has failed to state a cognizable claim for relief against Defendants Burnett and hair. Id.

at 3–5. The Report was mailed to Plaintiff at the address he provided to the court, (ECF No. 8);

however, on December 23, 2020, it was returned as “undeliverable.” (ECF No. 9). Plaintiff was

advised of his right to file specific objections to the Report, (ECF No. 7 at 7), but failed to do so.

The time for Plaintiff to object to the Report has now expired, and this matter is ripe for review.




                                                  1
      2:20-cv-04228-TMC          Date Filed 01/12/21       Entry Number 11         Page 2 of 3




       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court finds that Plaintiff’s case is subject to dismissal for the reasons set forth in

the Report. Accordingly, the court ADOPTS the Report (ECF No. 7), which is incorporated

herein, and this case is DISMISSED with prejudice and without issuance and service of process.

The clerk of court shall provide a filed copy of this order to Plaintiff at his last known address.

       IT IS SO ORDERED.

                                                       s/Timothy M. Cain
                                                       United States District Judge
Anderson, South Carolina
January 12, 2021




                                                  2
     2:20-cv-04228-TMC         Date Filed 01/12/21       Entry Number 11        Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
